                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 1 of 27



                                      1   MOLLIE M. BURKS (SBN: 222112)
                                          mburks@grsm.com
                                      2   AZNIV DARBINIAN (SBN: 197787)
                                          adarbinian@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (510) 463-8668
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          BOUTIQUE AIR, INC., OPEN TRIP, INC.,
                                      7   MARK HENDRIX, SHAWN SIMPSON, and MICHAEL RECH

                                      8                               UNITED STATES DISTRICT COURT

                                      9                             NORTHERN DISTRICT OF CALIFORNIA

                                     10   JENNIFER SHULL                                       )   CASE NO. 4:20-CV-08568-YGR
                                                                                               )
                                     11                                 Plaintiff,             )   DEFENDANTS BOUTIQUE AIR,
Gordon Rees Scully Mansukhani, LLP




                                                                                               )   INC., OPEN TRIP, INC., MARK
   275 Battery Street, Suite 2000




                                     12          vs.                                           )   HENDRIX, SHAWN SIMPSON,
     San Francisco, CA 94111




                                                                                               )   AND MICHAEL RECH ANSWER
                                     13   BOUTIQUE AIR, INC. a California Corporation,             TO COMPLAINT
                                                                                               )
                                          OPEN TRIP, INC., a California Corporation, and
                                     14   MARK HENDRIX, SHAWN SIMPSON, and                     )
                                          MICHAEL RECH, Individuals.                           )
                                     15                                                        )
                                                                        Defendants.            )
                                     16                                                        )

                                     17          Defendants BOUTIQUE AIR, INC. (“Boutique”), OPEN TRIP, INC. (“Open Trip”),
                                     18   MARK HENDRIX (“Hendrix”), SHAWN SIMPSON (“Simpson”), and MICHAEL RECH’s
                                     19   (“Rech”, Boutique, Open Trip, Hendrix, Simpson and Rech collectively referred to herein as
                                     20   “Defendants”) answer Plaintiff JENNIFER SHULL’s (“Plaintiff” or “Shull”) complaint as
                                     21   follows:
                                     22                                              BACKGROUND
                                     23          1.      Paragraph 1 does not contain charging allegations that require a response from
                                     24   Defendants.
                                     25                                                PARTIES
                                     26          2.      Defendants do not have sufficient information at this time to either admit or deny
                                     27   the allegations in Paragraph 2 and on that basis deny them.
                                     28          3.      Defendants admit the allegations in Paragraph 3.
                                                                                        -1-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 2 of 27



                                      1          4.      Defendants admit the allegations in Paragraph 4.

                                      2          5.      Defendants admit that Open Trip owns Boutique Air and that Open Trip issued

                                      3   Plaintiff’s paychecks. Defendants deny the remainder of the allegations in Paragraph 5.

                                      4          6.      Defendants admit that Hendrix is an employee of Boutique Air, Inc. Defendants

                                      5   deny the remaining allegations in Paragraph 6.

                                      6          7.      Defendants admit that Simpson is an employee and officer of Boutique Air, Inc.

                                      7   Defendants deny the remaining allegations in Paragraph 7.

                                      8          8.      Defendants admit that Rech is an employee of Boutique Air, Inc. Defendants

                                      9   deny the remaining allegations in Paragraph 8.

                                     10          9.      Paragraph 9 does not contain charging allegations that require a response from

                                     11   Defendants.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                                           JURISDICTION
     San Francisco, CA 94111




                                     13          10.     Defendants admit that this Court has federal question jurisdiction in this matter

                                     14   pursuant to 28 U.S.C. § 1331. Defendants do not have sufficient information at this time to either

                                     15   admit or deny the remaining allegations in Paragraph 10 and on that basis deny them.

                                     16          11.     Defendants do not have sufficient information at this time to either admit or deny

                                     17   the allegations in Paragraph 11 and on that basis deny them.

                                     18                                                VENUE

                                     19          12.     Defendants admit that venue is proper in the Northern District of California.

                                     20                               FACTS COMMON TO ALL CLAIMS

                                     21          13.     Defendants do not have sufficient information at this time to either admit or deny

                                     22   the allegations in Paragraph 13 and on that basis deny them.

                                     23          14.     Defendants admit that Shull was hired by Boutique Air as a commercial pilot in

                                     24   March of 2018 and that she held the positon of Flight Officer, Second-in Command, at all times

                                     25   during her employment. Defendants do not have sufficient information at this time to either

                                     26   admit or deny the remaining allegations in Paragraph 14 and on that basis deny them.

                                     27                                        Shull’s Compensation

                                     28          15.     Defendants do not have sufficient information at this time to either admit or deny
                                                                                        -2-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 3 of 27



                                      1   the allegations in Paragraph 15 and on that basis deny them.

                                      2           16.    Defendants deny that Shull’s pay fell below the applicable minimum wage under

                                      3   the laws of Oregon or California at any time during her employment. Defendants do not have

                                      4   sufficient information at this time to either admit or deny the remaining allegations in Paragraph

                                      5   16 and on that basis deny them.

                                      6           17.    Defendants deny that Shull’s pay fell below the applicable minimum wage at any

                                      7   time during her employment. Defendants do not have sufficient information at this time to either

                                      8   admit or deny the remaining allegations in Paragraph 17 and on that basis deny them.

                                      9           18.    Defendants deny that Shull’s pay fell below the applicable minimum wage at any

                                     10   time during her employment. Defendants do not have sufficient information at this time to either

                                     11   admit or deny the remaining allegations in Paragraph 18 and on that basis deny them.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12           19.    Defendants deny that Shull’s pay fell below the applicable minimum wage under
     San Francisco, CA 94111




                                     13   the FLSA at any time during her employment. Defendants do not have sufficient information at

                                     14   this time to either admit or deny the remaining allegations in Paragraph 19 and on that basis deny

                                     15   them.

                                     16                     Inappropriate Response to Physical Disability Restrictions,

                                     17                       Use of Sick Leave, and Workers’ Compensation Claims

                                     18           20.    Defendants deny that they failed to promptly tender a claim for workers’

                                     19   compensation benefits for processing on Shull’s behalf at any time during her employment.

                                     20   Defendants do not have sufficient information at this time to either admit or deny the remaining

                                     21   allegations in Paragraph 20 and on that basis deny them.

                                     22           21.      Defendants deny that they failed to promptly tender a claim for workers’

                                     23   compensation benefits for processing on Shull’s behalf at any time during her employment.

                                     24   Defendants do not have sufficient information at this time to either admit or deny the remaining

                                     25   allegations in Paragraph 21 and on that basis deny them.

                                     26           22.    Defendants do not have sufficient information at this time to either admit or deny

                                     27   the allegations in Paragraph 22 and on that basis deny them.

                                     28           23.    Defendants do not have sufficient information at this time to either admit or deny
                                                                                        -3-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 4 of 27



                                      1   the allegations in Paragraph 23 and on that basis deny them.

                                      2          24.     Defendants do not have sufficient information at this time to either admit or deny

                                      3   the allegations in Paragraph 23 and on that basis deny them.

                                      4          25.     Defendants deny that they failed to promptly tender a claim for workers’

                                      5   compensation benefits for processing on Shull’s behalf at any time during her employment.

                                      6   Defendants do not have sufficient information at this time to either admit or deny the remaining

                                      7   allegations in Paragraph 25 and on that basis deny them.

                                      8          26.     Defendants deny that they delayed the filing of workers’ compensation claim for

                                      9   processing on Shull’s behalf at any time during her employment. Defendants do not have

                                     10   sufficient information at this time to either admit or deny the remaining allegations in Paragraph

                                     11   26 and on that basis deny them.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          27.     Defendants deny the allegations in Paragraph 27.
     San Francisco, CA 94111




                                     13          28.     Defendants do not have sufficient information at this time to either admit or deny

                                     14   the allegations in Paragraph 28 and on that basis deny them.

                                     15          29.     To the extent Paragraph 29 contains legal conclusions, a response is not required.

                                     16   However, Defendants do not have sufficient information at this time to either admit or deny the

                                     17   allegations in Paragraph 29 and on that basis deny them.

                                     18          30.     Defendants do not have sufficient information at this time to either admit or deny

                                     19   the allegations in Paragraph 30 and on that basis deny them.

                                     20          31.     Defendants do not have sufficient information at this time to either admit or deny

                                     21   the allegations in Paragraph 31 and on that basis deny them.

                                     22          32.     Defendants admit that Boutique Air’s practice involves flight officers loading and

                                     23   unloading baggage from the aircraft and subsequent to her 2018 injury, Boutique Air

                                     24   accommodated Plaintiff’s identified medical restrictions. Defendants do not have sufficient

                                     25   information at this time to either admit or deny the remaining allegations in Paragraph 32 and on

                                     26   that basis deny them.

                                     27          33.     Defendants deny that they or their employees created a hostile workplace

                                     28   environment. Defendants to not have sufficient information at this time to either admit or deny
                                                                                       -4-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 5 of 27



                                      1   the remaining allegations in Paragraph 33 and its subparts and on that basis deny them..

                                      2          34.     Defendants deny the allegations in Paragraph 34.

                                      3                            Sexualized Behavior by a Pilot-in-Command

                                      4          35.     Defendants do not have sufficient information at this time to either admit or deny

                                      5   the allegations in Paragraph 35 and on that basis deny them

                                      6          36.     Defendants do not have sufficient information at this time to either admit or deny

                                      7   the allegations in Paragraph 36 and its subparts and on that basis deny them.

                                      8          37.     Defendants deny the allegations in Paragraph 37.

                                      9          38.     Defendants do not have sufficient information at this time to either admit or deny

                                     10   the allegations in Paragraph 38 and on that basis deny them.

                                     11          39.     Defendants deny the allegations in Paragraph 39.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                              Retaliation for Safety Call-Out (Portland)
     San Francisco, CA 94111




                                     13          40.     Defendants do not have sufficient information at this time to either admit or deny

                                     14   the allegations in Paragraph 40 and on that basis deny them.

                                     15          41.     Defendants do not have sufficient information at this time to either admit or deny

                                     16   the allegations in Paragraph 41 and on that basis deny them.

                                     17          42.     Defendants do not have sufficient information at this time to either admit or deny

                                     18   the allegations in Paragraph 42 and on that basis deny them.

                                     19          43.     Defendants do not have sufficient information at this time to either admit or deny

                                     20   the allegations in Paragraph 43 and on that basis deny them

                                     21          44.     Defendants do not have sufficient information at this time to either admit or deny

                                     22   the allegations in Paragraph 44 and on that basis deny them

                                     23          45.     Defendants deny the allegations in Paragraph 45.

                                     24                          Reporting Crew House Safety and Privacy Issues

                                     25          46.     Defendants do not have sufficient information at this time to either admit or deny

                                     26   the allegations in Paragraph 46 and on that basis deny them.

                                     27          47.     Defendants do not have sufficient information at this time to either admit or deny

                                     28   the allegations in Paragraph 47 and on that basis deny them.
                                                                                          -5-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 6 of 27



                                      1          48.     Defendants do not have sufficient information at this time to either admit or deny

                                      2   the allegations in Paragraph 48 and on that basis deny them

                                      3          49.     Defendants do not have sufficient information at this time to either admit or deny

                                      4   the allegations in Paragraph 49 and on that basis deny them

                                      5          50.     Defendants deny the allegations in Paragraph 50.

                                      6                             Retaliation for Safety Reports (Los Angeles)

                                      7          51.     Defendants do not have sufficient information at this time to either admit or deny

                                      8   the allegations in Paragraph 51 and on that basis deny them.

                                      9          52.     Defendants do not have sufficient information at this time to either admit or deny

                                     10   the allegations in Paragraph 52 and on that basis deny them.

                                     11          53.     Defendants do not have sufficient information at this time to either admit or deny
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   the allegations in Paragraph 53 and on that basis deny them.
     San Francisco, CA 94111




                                     13          54.     Defendants do not have sufficient information at this time to either admit or deny

                                     14   the allegations in Paragraph 54 and on that basis deny them.

                                     15          55.     Defendants do not have sufficient information at this time to either admit or deny

                                     16   the allegations in Paragraph 55 and its footnote and on that basis deny them.

                                     17          56.     Defendants do not have sufficient information at this time to either admit or deny

                                     18   the allegations in Paragraph 56 and on that basis deny them.

                                     19          57.     Defendants do not have sufficient information at this time to either admit or deny

                                     20   the allegations in Paragraph 57 and on that basis deny them.

                                     21          58.     Defendants deny the allegations in Paragraph 58.

                                     22                              Diminished Flight Hours In Los Angeles

                                     23          59.     Defendants do not have sufficient information at this time to either admit or deny

                                     24   the allegations in Paragraph 59 and on that basis deny them.

                                     25          60.     Defendants do not have sufficient information at this time to either admit or deny

                                     26   the allegations in Paragraph 60 and on that basis deny them.

                                     27          61.     Defendants do not have sufficient information at this time to either admit or deny

                                     28   the allegations in Paragraph 61 and on that basis deny them.
                                                                                          -6-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 7 of 27



                                      1          62.     Defendants deny the allegations in Paragraph 62.

                                      2          63.     Defendants deny that they retaliated against Plaintiff for making any complaints.

                                      3   Defendants do not have sufficient information at this time to either admit or deny the remainder

                                      4   of the allegations in Paragraph 63 and on that basis deny them.

                                      5          64.      Defendants do not have sufficient information at this time to either admit or

                                      6   deny the allegations in Paragraph 64 and on that basis deny them.

                                      7          65.     Defendants do not have sufficient information at this time to either admit or deny

                                      8   the allegations in Paragraph 65 and on that basis deny them.

                                      9          66.     Defendants do not have sufficient information at this time to either admit or deny

                                     10   the allegations in Paragraph 66 and on that basis deny them.

                                     11                                  Shull Is Constructively Discharged
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          67.     Defendants deny the allegations in Paragraph 67 and its subparts.
     San Francisco, CA 94111




                                     13          68.     Defendant’s deny that they docked Plaintiff’s pay by $400 through manipulation

                                     14   of her PTO bank. Defendants do not have sufficient information at this time to either admit or

                                     15   deny the remainder of the allegations in Paragraph 68 and on that basis deny them.

                                     16          69.     Defendants deny the allegations in Paragraph 69.

                                     17          70.     Defendants deny that they retaliated against Plaintiff at any time. Defendants do

                                     18   not have sufficient information at this time to either admit or deny the remainder of the

                                     19   allegations in Paragraph 70 and on that basis deny them.

                                     20          71.     Defendants do not have sufficient information at this time to either admit or deny

                                     21   the allegations in Paragraph 71 and on that basis deny them

                                     22                         Mitigation and Exhaustion of Administrative Relief

                                     23          72.     Defendants deny that Plaintiff was constructively discharged. Defendants do not

                                     24   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     25   Paragraph 72 and on that basis deny them.

                                     26          73.     Defendants do not have sufficient information at this time to either admit or deny

                                     27   the allegations in Paragraph 73 and on that basis deny them.

                                     28   ///
                                                                                          -7-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 8 of 27



                                      1                                     FIRST CAUSE OF ACTION

                                      2            CONSTRUCTIVE DISCHARGE IN VIOLATION OF PUBLIC POLICY

                                      3                         Against Defendants BOUTIQUE and OPEN TRIP

                                      4          74.      Defendants incorporate by reference its admissions and denials contained in its

                                      5   responses to Paragraphs 1 through 73 as though fully set forth herein.

                                      6          75.      Defendants admit that Plaintiff was employed by Boutique Air from March 2018

                                      7   through October 2019. Defendants deny the remaining allegations in Paragraph 75.

                                      8          76.      Defendants deny the allegations in Paragraph 76.

                                      9          77.      Paragraph 77 does not contain charging allegations that require a response from

                                     10   Defendants.

                                     11          78.      Defendants deny the allegations in Paragraph 78.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          79.      Defendants deny the allegations in Paragraph 79.
     San Francisco, CA 94111




                                     13          80.      Defendants do not have sufficient information at this time to either admit or deny

                                     14   the allegations in Paragraph 80 and on that basis deny them.

                                     15          81.      Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     16   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     17   Paragraph 81.

                                     18          82.      Defendants deny the allegations in Paragraph 82.

                                     19          83.      Defendants deny the allegations in Paragraph 83.

                                     20                                   SECOND CAUSE OF ACTION

                                     21                VIOLATION OF CALIFORNIA LABOR CODE SECTION 1102.5(b)

                                     22                         Against Defendants BOUTIQUE and OPEN TRIP

                                     23          84.      Defendants incorporate by reference its admissions and denials contained in its

                                     24   responses to Paragraphs 1 through 83 as though fully set forth herein.

                                     25          85.      Defendants admit that Plaintiff was employed by Boutique Air through October

                                     26   2019. Defendants deny the remaining allegations in Paragraph 85

                                     27          86.      Paragraph 86 does not contain charging allegations that require a response from

                                     28   Defendants.
                                                                                          -8-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                           Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 9 of 27



                                      1          87.      Defendants do not have sufficient information at this time to either admit or deny

                                      2   the allegations in Paragraph 87 and on that basis deny them.

                                      3          88.      Defendants deny the allegations in Paragraph 88 and its subparts.

                                      4          89.      Defendants deny the allegations in Paragraph 89.

                                      5                                     THIRD CAUSE OF ACTION

                                      6                    VIOLATION OF OREGON REVISED STATUTE 659A.199

                                      7                   (RETALIATION FOR REPORTING VIOLATIONS OF LAW)

                                      8                          Against Defendants BOUTIQUE and OPEN TRIP

                                      9          90.      Defendants incorporate by reference its admissions and denials contained in its

                                     10   responses to Paragraphs 1 through 89 as though fully set forth herein.

                                     11          91.      To the extent paragraph 91 calls for a legal conclusion, a response is not required.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   However, Defendants do not have sufficient information at this time to either admit or deny the
     San Francisco, CA 94111




                                     13   allegations in Paragraph 91 and on that basis deny them.

                                     14          92.      To the extent paragraph 92 calls for a legal conclusion, a response is not required.

                                     15   However, Defendants do not have sufficient information at this time to either admit or deny the

                                     16   allegations in Paragraph 92 and on that basis deny them.

                                     17          93.      Defendants deny the allegations in Paragraph 93 and its subparts.

                                     18          94.      Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     19   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     20   Paragraph 94.

                                     21          95.      Defendants deny the allegations in Paragraph 95.

                                     22                                   FOURTH CAUSE OF ACTION

                                     23                FAILURE TO ACCOMMODATE DISBILITY IN VIOLATION OF

                                     24                          THE AMERICANS WITH DISABILITIES ACT

                                     25                          Against Defendants BOUTIQUE and OPEN TRIP

                                     26          96.      Defendants incorporate by reference its admissions and denials contained in its

                                     27   responses to Paragraphs 1 through 95 as though fully set forth herein.

                                     28          97.      To the extent paragraph 97 calls for a legal conclusion, a response is not required.
                                                                                          -9-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 10 of 27



                                      1   However, Defendants do not have sufficient information at this time to either admit or deny the

                                      2   allegations in Paragraph 97 and on that basis deny them.

                                      3          98.     Defendants do not have sufficient information at this time to either admit or deny

                                      4   the allegations in Paragraph 98 and on that basis deny them.

                                      5          99.     To the extent paragraph 99 calls for a legal conclusion, a response is not required.

                                      6   However, Defendants do not have sufficient information at this time to either admit or deny the

                                      7   allegations in Paragraph 99 and on that basis deny them.

                                      8          100.    Defendants deny the allegations in Paragraph 100.

                                      9          101.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     10   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     11   Paragraph 101.
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                                    FIFTH CAUSE OF ACTION
     San Francisco, CA 94111




                                     13                 FAILURE TO ACCOMMODATE DISBILITY IN VIOLATION OF

                                     14                             OREGON REVISED STATUTE 659A.112

                                     15                         Against Defendants BOUTIQUE and OPEN TRIP

                                     16          102.    Defendants incorporate by reference its admissions and denials contained in its

                                     17   responses to Paragraphs 1 through 102 as though fully set forth herein.

                                     18          103.    To the extent paragraph 103 calls for a legal conclusion, a response is not

                                     19   required. However, Defendants do not have sufficient information at this time to either admit or

                                     20   deny the allegations in Paragraph 103 and on that basis deny them.

                                     21          104.    Defendants do not have sufficient information at this time to either admit or deny

                                     22   the allegations in Paragraph 104 and on that basis deny them.

                                     23          105.    To the extent paragraph 105 calls for a legal conclusion, a response is not

                                     24   required. However, Defendants do not have sufficient information at this time to either admit or

                                     25   deny the allegations in Paragraph 105 and on that basis deny them.

                                     26          106.    Defendants deny the allegations in Paragraph 106.

                                     27          107.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     28   have sufficient information at this time to either admit or deny the remainder of the allegations in
                                                                                           -10-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 11 of 27



                                      1   Paragraph 107.

                                      2                                    SIXTH CAUSE OF ACTION

                                      3                 FAILURE TO ACCOMMODATE DISBILITY IN VIOLATION OF

                                      4                        CALIFORNIA GOVERNMENT CODE § 12940(a)

                                      5                         Against Defendants BOUTIQUE and OPEN TRIP

                                      6          108.    Defendants incorporate by reference its admissions and denials contained in its

                                      7   responses to Paragraphs 1 through 107 as though fully set forth herein.

                                      8          109.    To the extent paragraph 103 calls for a legal conclusion, a response is not

                                      9   required. However, Defendants do not have sufficient information at this time to either admit or

                                     10   deny the allegations in Paragraph 109 and on that basis deny them.

                                     11          110.    Defendants do not have sufficient information at this time to either admit or deny
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   the allegations in Paragraph 110 and on that basis deny them.
     San Francisco, CA 94111




                                     13          111.    To the extent paragraph 111 calls for a legal conclusion, a response is not

                                     14   required. However, Defendants do not have sufficient information at this time to either admit or

                                     15   deny the allegations in Paragraph 111 and on that basis deny them.

                                     16          112.    Defendants deny the allegations in Paragraph 112.

                                     17          113.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     18   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     19   Paragraph 113.

                                     20          114.    Defendants deny the allegations in Paragraph 114.

                                     21                                  SEVENTH CAUSE OF ACTION

                                     22                    VIOLATION OF OREGON REVISED STATUTE 659A.040

                                     23         RETALIATION FOR CLAIMING WORKERS COMPENSATION BENEFITS

                                     24                         Against Defendants BOUTIQUE and OPEN TRIP

                                     25          115.    Defendants incorporate by reference its admissions and denials contained in its

                                     26   responses to Paragraphs 1 through 114 as though fully set forth herein.

                                     27          116.    Defendants do not have sufficient information at this time to either admit or deny

                                     28   the remainder of the allegations in Paragraph 116.
                                                                                         -11-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 12 of 27



                                      1          117.    Defendants deny the allegations in Paragraph 117 and its subparts.

                                      2          118.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                      3   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                      4   Paragraph 118.

                                      5                                    EIGHTH CAUSE OF ACTION

                                      6                 VIOLATION OF CALIFORNIA LABOR CODE SECTION 132a

                                      7         RETALIATION FOR CLAIMING WORKERS COMPENSATION BENEFITS

                                      8                          Against Defendants BOUTIQUE and OPEN TRIP

                                      9          119.    Defendants incorporate by reference its admissions and denials contained in its

                                     10   responses to Paragraphs 1 through 118 as though fully set forth herein.

                                     11          120.      Defendants do not have sufficient information at this time to either admit or deny
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   the remainder of the allegations in Paragraph 120.
     San Francisco, CA 94111




                                     13          121.    Defendants deny the allegations in Paragraph 121 and its subparts.

                                     14          122.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     15   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     16   Paragraph 122.

                                     17                                     NINTH CAUSE OF ACTION

                                     18                 SEX DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000e-2

                                     19                          Against Defendants BOUTIQUE and OPEN TRIP

                                     20          123.    Defendants incorporate by reference its admissions and denials contained in its

                                     21   responses to Paragraphs 1 through 122 as though fully set forth herein.

                                     22          124.    Defendants deny the allegations in Paragraph 124.

                                     23          125.    Defendants deny the allegations in Paragraph 125.

                                     24          126.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     25   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     26   Paragraph 126.

                                     27   ///

                                     28   ///
                                                                                          -12-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 13 of 27



                                      1                                    TENTH CAUSE OF ACTION

                                      2                           SEX DISCRIMINATION IN VIOLATION OF

                                      3                             OREGON REVISED STATUTE 659A.030

                                      4                         Against Defendants BOUTIQUE and OPEN TRIP

                                      5          127.    Defendants incorporate by reference its admissions and denials contained in its

                                      6   responses to Paragraphs 1 through 127 as though fully set forth herein.

                                      7          128.    Defendants deny the allegations in Paragraph 128.

                                      8          129.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                      9   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     10   Paragraph 129.

                                     11                                 ELEVENTH CAUSE OF ACTION
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                           SEX DISCRIMINATION IN VIOLATION OF
     San Francisco, CA 94111




                                     13                        CALIFORNIA GOVERNMENT CODE § 12940(a)

                                     14                         Against Defendants BOUTIQUE and OPEN TRIP

                                     15          130.    Defendants incorporate by reference its admissions and denials contained in its

                                     16   responses to Paragraphs 1 through 129 as though fully set forth herein.

                                     17          131.    Defendants deny the allegations in Paragraph 131.

                                     18          132.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     19   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     20   Paragraph 132.

                                     21          133.    Defendants deny the allegations in Paragraph 133.

                                     22                                  TWELFTH CAUSE OF ACTION

                                     23                    DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000e-2

                                     24           RETALIATION FOR REPORTING ALLEGED SEXUAL HARASSMENT

                                     25                         Against Defendants BOUTIQUE and OPEN TRIP

                                     26          134.    Defendants incorporate by reference its admissions and denials contained in its

                                     27   responses to Paragraphs 1 through 134 as though fully set forth herein.

                                     28          135.    To the extent paragraph 135 calls for a legal conclusion, a response is not
                                                                                        -13-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 14 of 27



                                      1   required. However, Defendants do not have sufficient information at this time to either admit or

                                      2   deny the allegations in Paragraph 135 and on that basis deny them.

                                      3          136.    Defendants deny the allegations in Paragraph 136 and its subparts.

                                      4          137.    Defendants deny the allegations in Paragraph 137.

                                      5          138.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                      6   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                      7   Paragraph 138.

                                      8                                THIRTEENTH CAUSE OF ACTION

                                      9                    VIOLATION OF OREGON REVISED STATUTE 659A.199

                                     10           RETALIATION FOR REPORTING ALLEGED SEXUAL HARASSMENT

                                     11                         Against Defendants BOUTIQUE and OPEN TRIP
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          139.    Defendants incorporate by reference its admissions and denials contained in its
     San Francisco, CA 94111




                                     13   responses to Paragraphs 1 through 138 as though fully set forth herein.

                                     14          140.    To the extent paragraph 140 calls for a legal conclusion, a response is not

                                     15   required. However, Defendants do not have sufficient information at this time to either admit or

                                     16   deny the allegations in Paragraph 140 and on that basis deny them.

                                     17          141.    Defendants deny the allegations in Paragraph 141 and its subparts.

                                     18          142.    Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                     19   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     20   Paragraph 142.

                                     21

                                     22                                FOURTEENTH CAUSE OF ACTION

                                     23               VIOLATION OF CALIFORNIA GOVERNMENT CODE § 12940(a)

                                     24           RETALIATION FOR REPORTING ALLEGED SEXUAL HARASSMENT

                                     25                         Against Defendants BOUTIQUE and OPEN TRIP

                                     26          143.    Defendants incorporate by reference its admissions and denials contained in its

                                     27   responses to Paragraphs 1 through 142 as though fully set forth herein.

                                     28          144.      To the extent paragraph 144 calls for a legal conclusion, a response is not
                                                                                        -14-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 15 of 27



                                      1   required. However, Defendants do not have sufficient information at this time to either admit or

                                      2   deny the allegations in Paragraph 140 and on that basis deny them.

                                      3          145.     Defendants deny the allegations in Paragraph 145 and its subparts.

                                      4          146.     Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                      5   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                      6   Paragraph 146.

                                      7          147.     Defendants deny the allegations in Paragraph 147.

                                      8          148.     Defendants deny that Plaintiff was harmed by their actions. Defendants do not

                                      9   have sufficient information at this time to either admit or deny the remainder of the allegations in

                                     10   Paragraph 148

                                     11                                  FIFTEENTH CAUSE OF ACTION
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                 VIOLATION OF OREGON REVISED STATUTE 659A.030(1)(g)
     San Francisco, CA 94111




                                     13                       Against Defendants HENDRIX, SIMPSON, and RECH

                                     14          149.     Defendants incorporate by reference its admissions and denials contained in its

                                     15   responses to Paragraphs 1 through 148 as though fully set forth herein.

                                     16          150.     Defendants deny the allegations in Paragraph 150.

                                     17          151.     Defendants deny the allegations in Paragraph 151.

                                     18          152.     Defendants deny the allegations in Paragraph 152.

                                     19          153.     Defendants deny that Plaintiff is entitled to any fees as set forth in Paragraph 153.

                                     20                                  SIXTEENTH CAUSE OF ACTION

                                     21                 VIOLATION OF FEDERAL FAIR LABOR STANDARDS ACT

                                     22                           Against Defendants BOUTIQUE and SIMPSON

                                     23          154.     Defendants incorporate by reference its admissions and denials contained in its

                                     24   responses to Paragraphs 1 through 154 as though fully set forth herein.

                                     25          155      Paragraph 155 does not contain charging allegations that require a response from

                                     26   Defendants.

                                     27          156.     To the extent Paragraph 156 does not contain charging allegations, no response is

                                     28   required from Defendants. Defendants do not have sufficient information to admit or deny the
                                                                                      -15-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 16 of 27



                                      1   remaining allegations in Paragraph 156 and on that basis deny them.

                                      2          157.    To the extent Paragraph 157 contains a legal conclusion, no response is required.

                                      3   Defendants deny that Shull’s pay fell below the applicable minimum wage under the FLSA at

                                      4   any time during her employment.

                                      5          158.    Defendants deny the allegations in Paragraph 158.

                                      6          159.    Defendants deny the allegations in Paragraph 159.

                                      7                               SEVENTEENTH CAUSE OF ACTION

                                      8                         VIOLATION OF OREGON REVISED STATUTE

                                      9                         653.025 (FAILURE TO PAY MINIMUM WAGE)

                                     10                         Against Defendants BOUTIQUE and OPEN TRIP

                                     11          160.    Defendants incorporate by reference its admissions and denials contained in its
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   responses to Paragraphs 1 through 159 as though fully set forth herein.
     San Francisco, CA 94111




                                     13          161.    Paragraph 155 does not contain charging allegations that require a response from

                                     14   Defendants.

                                     15          162.    Defendants do not have sufficient information to admit or deny the remaining

                                     16   allegations in Paragraph 156 and on that basis deny them.

                                     17          163.    To the extent Paragraph 163 contains a legal conclusion, no response is required.

                                     18   Defendants deny that Shull’s pay fell below the applicable minimum wage under Oregon law at

                                     19   any time during her employment.

                                     20          164.    Defendants deny the allegations in Paragraph 164.

                                     21          165.    Defendants deny that Plaintiff has suffered damages or that she is entitled to

                                     22   recover penalties, interest or attorneys’ fees as alleged in Paragraph 165.

                                     23                                EIGHTEENTH CAUSE OF ACTION

                                     24                              VIOLATION OF CALIFORNIA LABOR

                                     25                      CODE § 1197 (FAILURE TO PAY MINIMUM WAGE)

                                     26                         Against Defendants BOUTIQUE and OPEN TRIP

                                     27          166.    Defendants incorporate by reference its admissions and denials contained in its

                                     28   responses to Paragraphs 1 through 165 as though fully set forth herein.
                                                                                       -16-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 17 of 27



                                      1          167.    To the extent Paragraph 167 contains a legal conclusion, no response is required.

                                      2   Defendants deny that Shull’s pay fell below the applicable minimum wage under the FLSA at

                                      3   any time during her employment.

                                      4          168.    To the extent Paragraph 168 contains a legal conclusion, no response is required.

                                      5   Defendants deny that Shull’s pay fell below the applicable minimum wage under California law

                                      6   at any time during her employment.

                                      7          169.    Defendants deny the allegations in Paragraph 169.

                                      8          170.    Defendants deny that Plaintiff has suffered damages or that she is entitled to

                                      9   recover penalties, interest or attorneys’ fees as alleged in Paragraph 170.

                                     10                                NINETEENTH CAUSE OF ACTION

                                     11                         VIOLATION OF OREGON REVISED STATUTE
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                          653.606 et seq. (SICK LEAVE RETALIATION)
     San Francisco, CA 94111




                                     13                         Against Defendants BOUTIQUE and OPEN TRIP

                                     14          171.    Defendants incorporate by reference its admissions and denials contained in its

                                     15   responses to Paragraphs 1 through 170 as though fully set forth herein.

                                     16          172.    To the extent Paragraph 168 contains a legal conclusion, no response is required.

                                     17   Defendants do not have sufficient information to admit or deny the remaining allegations in

                                     18   Paragraph 172 and on that basis, deny them.

                                     19          173.    To the extent Paragraph 173 contains a legal conclusion, no response is required.

                                     20          174.    To the extent Paragraph 174 contains a legal conclusion, no response is required.

                                     21   Defendants do not have sufficient information to admit or deny the remaining allegations in

                                     22   Paragraph 174 and on that basis, deny them.

                                     23          175.    Defendants deny the allegations in Paragraph 175.

                                     24          176.    Defendants deny that Plaintiff has suffered damages or that she is entitled to

                                     25   recover penalties, interest or attorneys’ fees as alleged in Paragraph 176.

                                     26                                 TWENTIETH CAUSE OF ACTION

                                     27                      VIOLATION OF CALIFORNIA LABOR CODE § 202

                                     28            (FAILURE TO PAY ALL EARNED WAGES DUE UPON DISCHARGE)
                                                                            -17-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 18 of 27



                                      1                            Against Defendants BOUTIQUE and OPEN TRIP

                                      2          177.    Defendants incorporate by reference its admissions and denials contained in its

                                      3   responses to Paragraphs 1 through 176 as though fully set forth herein.

                                      4          178.    Defendants deny that Plaintiff was constructively discharged. Defendants do not

                                      5   have sufficient information to admit or deny the remaining allegations in Paragraph 178 and on

                                      6   that basis, deny them.

                                      7          179.    Defendants deny the allegations in Paragraph 179.

                                      8          180.    Defendants deny the allegations in Paragraph 180.

                                      9          181.    Defendants deny that Plaintiff has suffered damages or that she is entitled to

                                     10   recover penalties, interest or attorneys’ fees as alleged in Paragraph 181.

                                     11                                TWENTY-FIRST CAUSE OF ACTION
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                      VIOLATION OF CALIFORNIA LABOR CODE § 226
     San Francisco, CA 94111




                                     13           (FAILURE TO PROVIDE ACCURATE ITEMIZED PAY STATEMENTS)

                                     14                            Against Defendants BOUTIQUE and OPEN TRIP

                                     15          182.    Defendants incorporate by reference its admissions and denials contained in its

                                     16   responses to Paragraphs 1 through 176 as though fully set forth herein.

                                     17          183.    Paragraph 183 does not contain charging allegations that require a response from

                                     18   Defendants.

                                     19          184.    Defendants deny the allegations in Paragraph 184.

                                     20          185.    Defendants deny the allegations in Paragraph 185.

                                     21          186.    Paragraph 186 does not contain charging allegations that require a response from

                                     22   Defendants.

                                     23          187.    Defendants deny that Plaintiff has suffered damages or that she is entitled to

                                     24   recover penalties, interest or attorneys’ fees as alleged in Paragraph 187.

                                     25                                       PRAYER FOR RELIEF

                                     26                               AS TO THE FIRST CAUSE OF ACTION

                                     27         FOR CONSTRUCTIVE DISCHARGE IN VIOLATION OF PUBLIC POLICY:

                                     28          1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;
                                                                                         -18-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 19 of 27



                                      1         2.      Defendants deny that Plaintiff is entitled to punitive and exemplary damages;

                                      2         3.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                      3         4.      Defendants deny that Plaintiff is entitled to any relief;

                                      4                           AS TO THE SECOND CAUSE OF ACTION

                                      5                FOR VIOLATION OF CALIFORNIA LABOR CODE § 1102.5:

                                      6         1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                      7         2.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                      8         3.      Defendants deny that Plaintiff is entitled to punitive and exemplary damages;

                                      9         4.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                     10         5.      Defendants deny that Plaintiff is entitled to any relief;

                                     11                            AS TO THE THIRD CAUSE OF ACTION
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12               FOR VIOLATION OF OREGON REVISED STATUTE 659A.199:
     San Francisco, CA 94111




                                     13         1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     14         2.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     15         3.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                     16         4.      Defendants deny that Plaintiff is entitled to any relief;

                                     17                           AS TO THE FOURTH CAUSE OF ACTION

                                     18              FOR FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION

                                     19                      OF THE AMERICANS WITH DISABILITIES ACT:

                                     20         1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     21         2.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     22         3.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                     23         4.      Defendants deny that Plaintiff is entitled to any relief;

                                     24                            AS TO THE FIFTH CAUSE OF ACTION

                                     25              FOR FAILURE TO ACCOMMODATE DISABILITY IN VIOLATION

                                     26                         OF OREGON REVISED STATUTE 659A.112:

                                     27         1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     28         2.      Defendants deny that Plaintiff is entitled to attorneys’ fees;
                                                                                        -19-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 20 of 27



                                      1         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                      2         4.     Defendants deny that Plaintiff is entitled to any relief;

                                      3                           AS TO THE SIXTH CAUSE OF ACTION

                                      4              FAILURE TO ACCOMMODATE DISBILITY IN VIOLATION OF

                                      5                      CALIFORNIA GOVERNMENT CODE § 12940(a):

                                      6         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                      7         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                      8         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                      9         4.     Defendants deny that Plaintiff is entitled to any relief;

                                     10                         AS TO THE SEVENTH CAUSE OF ACTION

                                     11                 VIOLATION OF OREGON REVISED STATUTE 659A.040
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12       RETALIATION FOR CLAIMING WORKERS COMPENSATION BENEFITS:
     San Francisco, CA 94111




                                     13         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     14         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     15         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                     16         4.     Defendants deny that Plaintiff is entitled to any relief;

                                     17                          AS TO THE EIGHTH CAUSE OF ACTION

                                     18              VIOLATION OF CALIFORNIA LABOR CODE SECTION 132a:

                                     19         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     20         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     21         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                     22         4.     Defendants deny that Plaintiff is entitled to any relief;

                                     23                           AS TO THE NINTH CAUSE OF ACTION

                                     24              SEX DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000e-2:

                                     25         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     26         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     27         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                     28         4.     Defendants deny that Plaintiff is entitled to any relief;
                                                                                       -20-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 21 of 27



                                      1                           AS TO THE TENTH CAUSE OF ACTION

                                      2                         SEX DISCRIMINATION IN VIOLATION OF

                                      3                           OREGON REVISED STATUTE 659A.030:

                                      4         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                      5         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                      6         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                      7         4.     Defendants deny that Plaintiff is entitled to any relief;

                                      8                        AS TO THE ELEVENTH CAUSE OF ACTION

                                      9                         SEX DISCRIMINATION IN VIOLATION OF

                                     10                      CALIFORNIA GOVERNMENT CODE § 12940(a):

                                     11         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;
     San Francisco, CA 94111




                                     13         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                     14         4.     Defendants deny that Plaintiff is entitled to any relief;

                                     15                         AS TO THE TWELFTH CAUSE OF ACTION

                                     16                 DISCRIMINATION IN VIOLATION OF 42 U.S.C. § 2000e-2

                                     17          RETALIATION FOR REPORTING ALLEGED SEXUAL HARASSMENT

                                     18         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     19         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     20         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                     21         4.     Defendants deny that Plaintiff is entitled to any relief;

                                     22                      AS TO THE THIRTEENTH CAUSE OF ACTION

                                     23                 VIOLATION OF OREGON REVISED STATUTE 659A.199

                                     24          RETALIATION FOR REPORTING ALLEGED SEXUAL HARASSMENT

                                     25         1.     Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     26         2.     Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     27         3.     Defendants deny that Plaintiff is entitled to costs of suit; and

                                     28         4.     Defendants deny that Plaintiff is entitled to any relief;
                                                                                       -21-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 22 of 27



                                      1                         AS TO THE FOURTEENTH CAUSE OF ACTION

                                      2                 VIOLATION OF CALIFORNIA GOVERNMENT CODE § 12940(a)

                                      3               RETALIATION FOR REPORTING ALLEGED SEXUAL HARASSMENT

                                      4           1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                      5           2.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                      6           3.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                      7           4.      Defendants deny that Plaintiff is entitled to any relief;

                                      8                           AS TO THE FIFTEENTH CAUSE OF ACTION

                                      9                  VIOLATION OF OREGON REVISED STATUTE 659A.030(1)(g)

                                     10           1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     11           2.      Defendants deny that Plaintiff is entitled to attorneys’ fees;
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12           3.      Defendants deny that Plaintiff is entitled to costs of suit; and
     San Francisco, CA 94111




                                     13           4.      Defendants deny that Plaintiff is entitled to any relief;

                                     14                          AS TO THE SIXTEENTH CAUSE OF ACTION

                                     15                  VIOLATION OF FEDERAL FAIR LABOR STANDARDS ACT

                                     16           1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     17           2.      Defendants deny that Plaintiff is entitled to liquidated damages;

                                     18           3.      Defendants deny that Plaintiff is entitled to pre-judgment and post judgment

                                     19   interest;

                                     20           4.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     21           5.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                     22           6.      Defendants deny that Plaintiff is entitled to any relief;

                                     23                        AS TO THE SEVENTEENTH CAUSE OF ACTION

                                     24                                VIOLATION OF OREGON REVISED

                                     25                   STATUTE 653.025 (FAILURE TO PAY MINIMUM WAGE)

                                     26           1.      Defendants deny that Plaintiff is entitled to compensatory or general damages;

                                     27           2.      Defendants deny that Plaintiff is entitled to liquidated damages;

                                     28           3.      Defendants deny that Plaintiff is entitled to pre-judgment and post judgment
                                                                                          -22-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 23 of 27



                                      1   interest;

                                      2           4.   Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                      3           5.   Defendants deny that Plaintiff is entitled to costs of suit; and

                                      4           6.   Defendants deny that Plaintiff is entitled to any relief;

                                      5                      AS TO THE EIGHTEENTH CAUSE OF ACTION

                                      6                           VIOLATION OF CALIFORNIA LABOR

                                      7                   CODE § 1197 (FAILURE TO PAY MINIMUM WAGE)

                                      8           1.   Defendants deny that Plaintiff is entitled to a civil penalty in any amount;

                                      9           2.   Defendants deny that Plaintiff is entitled to statutory penalties;

                                     10           3.   Defendants deny that Plaintiff is entitled to pre-judgment and post judgment

                                     11   interest;
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12           4.   Defendants deny that Plaintiff is entitled to attorneys’ fees;
     San Francisco, CA 94111




                                     13           5.   Defendants deny that Plaintiff is entitled to costs of suit; and

                                     14           6.   Defendants deny that Plaintiff is entitled to any relief;

                                     15                      AS TO THE NINETEENTH CAUSE OF ACTION

                                     16                      VIOLATION OF OREGON REVISED STATUTE

                                     17                        653.606 et seq. (SICK LEAVE RETALIATION)

                                     18           1.   Defendants deny that Plaintiff is entitled to compensatory damages;

                                     19           2.   Defendants deny that Plaintiff is entitled to statutory penalties;

                                     20           3.   Defendants deny that Plaintiff is entitled to pre-judgment and post judgment

                                     21   interest;

                                     22           4.   Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     23           5.   Defendants deny that Plaintiff is entitled to costs of suit; and

                                     24           6.   Defendants deny that Plaintiff is entitled to any relief;

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///
                                                                                        -23-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 24 of 27



                                      1                          AS TO THE TWENTIETH CAUSE OF ACTION

                                      2                       VIOLATION OF CALIFORNIA LABOR CODE § 202

                                      3               (FAILURE TO PAY ALL EARNED WAGES DUE UPON DISCHARGE)

                                      4                          Against Defendants BOUTIQUE and OPEN TRIP

                                      5           1.      Defendants deny that Plaintiff is entitled to compensatory damages;

                                      6           2.      Defendants deny that Plaintiff is entitled to statutory penalties;

                                      7           3.      Defendants deny that Plaintiff is entitled to pre-judgment and post judgment

                                      8   interest;

                                      9           4.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     10           5.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                     11           6.      Defendants deny that Plaintiff is entitled to any relief;
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                       AS TO THE TWENTY-FIREST CAUSE OF ACTION
     San Francisco, CA 94111




                                     13                       VIOLATION OF CALIFORNIA LABOR CODE § 226

                                     14               (FAILURE TO PROVIDE ACCURATE ITEMIZED PAY STATEMENTS)

                                     15                          Against Defendants BOUTIQUE and OPEN TRIP

                                     16           1.      Defendants deny that Plaintiff is entitled to any damages or penalties;

                                     17           2.      Defendants deny that Plaintiff is entitled to any penalties;

                                     18           3.      Defendants deny that Plaintiff is entitled to attorneys’ fees;

                                     19           4.      Defendants deny that Plaintiff is entitled to costs of suit; and

                                     20           5.      Defendants deny that Plaintiff is entitled to any relief.

                                     21                                      AFFIRMATIVE DEFENSES

                                     22           Defendants further allege the following separate and affirmative defenses to each and

                                     23   every cause of action alleged in the Complaint. By alleging the defenses set forth below,

                                     24   Defendants do not thereby agree or admit that they have the burden of proof, persuasion, or

                                     25   production with respect to any elements of any defense, or that Plaintiff has properly asserted

                                     26   any cause of action against Defendants.

                                     27                                  FIRST AFFIRMATIVE DEFENSE
                                     28           Plaintiff is not entitled to relief on any of his causes of action because the Complaint and
                                                                                             -24-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 25 of 27



                                      1   each purported cause of action therein fails to state a cause of action for which relief can be

                                      2   granted against Defendants.

                                      3                                 SECOND AFFIRMATIVE DEFENSE
                                      4          Plaintiff’s causes of action are barred by the doctrines of estoppel and waiver.

                                      5                                 THIRD AFFIRMATIVE DEFENSE
                                      6          Plaintiff’s Complaint and each of the purported causes of action set forth therein are

                                      7   barred by the applicable state and federal statutes of limitation.

                                      8                                 FOURTH AFFIRMATIVE DEFENSE
                                      9          Plaintiff’s Complaint and each of the purported causes of action alleged therein are

                                     10   barred by the after-acquired evidence doctrine.

                                     11                                  FIFTH AFFIRMATIVE DEFENSE
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12          Plaintiff is not entitled to relief on any of her causes of action to the extent Plaintiff failed
     San Francisco, CA 94111




                                     13   to timely and successfully exhaust her administrative remedies for the conduct alleged in the

                                     14   Complaint.

                                     15                                 SIXTH AFFIRMATIVE DEFENSE
                                     16          Plaintiff is not entitled to relief on any of his causes of action because she has not

                                     17   suffered any damage as a result of any actions taken by Defendants or their agents.

                                     18                               SEVENTH AFFIRMATIVE DEFENSE
                                     19          If Plaintiff has suffered or will suffer any damages, those damages are a result of her own

                                     20   conduct, and not the result of any conduct by Defendants.

                                     21                                 EIGHTH AFFIRMATIVE DEFENSE
                                     22          Plaintiff failed to mitigate and/or to attempt to mitigate her damages, if any, and therefore

                                     23   any recovery by Plaintiff must be reduced or barred.

                                     24                                 NINTH AFFIRMATIVE DEFENSE
                                     25          Plaintiff is not entitled to relief on any of her causes of action because Defendants’

                                     26   conduct was at all times reasonable, in complete good faith, based upon good cause, and

                                     27   undertaken pursuant to the terms of applicable laws and regulations.

                                     28   ///
                                                                                           -25-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                          Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 26 of 27



                                      1                                 TENTH AFFIRMATIVE DEFENSE

                                      2           Plaintiff is not entitled to relief on any of his causes of action because Defendants’

                                      3   actions were reasonable in response to a legitimate business necessity, and were taken for

                                      4   legitimate, non-retaliatory business reasons.

                                      5                              ELEVENTH AFFIRMATIVE DEFENSE

                                      6           To the extent Plaintiff has suffered any symptoms of mental or emotional distress or

                                      7   injury, such symptoms are the result of an alternative concurrent cause, or a preexisting

                                      8   psychological or physical disorder, and not the result of any act or omission of Defendants.

                                      9                               TWELFTH AFFIRMATIVE DEFENSE

                                     10           To the extent Plaintiff complained of the alleged conduct giving rise to the Complaint,

                                     11   and to the extent Defendants were obligated to do so, Defendants promptly and thoroughly
Gordon Rees Scully Mansukhani, LLP




                                          investigated Plaintiff’s complaints and promptly took appropriate corrective action.
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13                             THIRTEENTH AFFIRMATIVE DEFENSE

                                     14           Defendants allege that relief prayed for in the Complaint is barred because all actions

                                     15   Plaintiff alleges to be wrongful, discriminatory, harassing, or retaliatory would have been taken

                                     16   due to performance reasons and/or legitimate and/or non-discriminatory, non-harassing, and non-

                                     17   retaliatory reasons and, therefore the mixed motive defense may apply to Plaintiff’s claims.

                                     18                            FOURTEENTH AFFIRMATIVE DEFENSE

                                     19           Defendants allege that they have complied with all laws and regulations with regard to

                                     20   the subject matter of Plaintiff’s Complaint, and each and every purported cause of action

                                     21   contained therein, and are, therefore, not liable to Plaintiff for any damages she may have

                                     22   sustained, if any.

                                     23                              FIFTEENTH AFFIRMATIVE DEFENSE

                                     24           Defendants allege that Plaintiff may not proceed in a civil forum, as by contract between

                                     25   the Parties, Plaintiff has agreed to pursue all claims which are the subject of this action via

                                     26   private arbitration.

                                     27                              SIXTEENTH AFFIRMATIVE DEFENSE

                                     28           Defendants allege that without conceding that there are any wages and/or monies due,
                                                                                          -26-
                                            DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                          MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
                                            Case 4:20-cv-08568-YGR Document 26 Filed 03/05/21 Page 27 of 27



                                        1   there exists a good faith dispute regarding the payment of wages and/or monies. Therefore,

                                        2   penalties are not warranted.

                                        3                          RESERVATION OF ADDITIONAL DEFENSES

                                        4          Defendants hereby gives notice that they intend to rely upon any additional affirmative

                                        5   defenses that becomes available or apparent during discovery and thus reserve the right to amend

                                        6   their answer to assert such additional defenses as discovery proceeds.

                                        7                                               PRAYER

                                        8          WHEREFORE, Defendants prays for judgment as follows:

                                        9          1.      That Plaintiff take nothing by way of his Complaint;

                                       10          2.      That this action be dismissed in its entirety, with prejudice;

                                       11          3.      That judgment be entered in favor of Defendants and against Plaintiff;
  Gordon Rees Scully Mansukhani, LLP
     275 Battery Street, Suite 2000




                                       12          4.      That Defendants be awarded their costs of suit and attorneys’ fees incurred herein;
       San Francisco, CA 94111




                                       13   and

                                       14          5.      For such and other further relief as the Court deems just and proper.

                                       15                                     JURY TRIAL DEMANDED

                                       16          Defendants hereby demand a trial by jury.

                                       17

                                       18   Dated: March 5, 2021                           GORDON REES SCULLY MANSUKHANI, LLP
                                       19
                                                                                           By:     /s/ Azniv Darbinian
                                       20                                                          Mollie M. Burks
                                       21                                                          Azniv Darbinian
                                                                                                   Attorneys for Defendants
                                       22                                                          BOUTIQUE AIR, INC., OPEN TRIP, INC.,
                                                                                                   MARK HENDRIX, SHAWN SIMPSON,
                                       23                                                          AND MICHAEL RECH
                                       24

                                       25

                                       26
56612467v.1
                                       27

                                       28
                                                                                            -27-
                                              DEFENDANTS BOUTIQUE AIR, INC., OPEN TRIP, INC., MARK HENDRIX, SHAWN SIMPSON, AND
                                            MICHAEL RECH ANSWER TO COMPLAINT                              Case No. 4:20-CV-08568-YGR
